Name: Decision of the EEA Joint Committee No 67/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: building and public works;  European construction;  technology and technical regulations;  marketing
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/38 DECISION OF THE EEA JOINT COMMITTEE No 67/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 48/96 (1); Whereas Commission Decision 96/577/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards fixed fire-fighting systems (2) is to be incorporated into the Agreement; Whereas Commission Decision 96/578/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards sanitary appliances (3) is to be incorporated into the Agreement; Whereas Commission Decision 96/579 /EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards circulation fixtures (4) is to be incorporated into the Agreement; Whereas Commission Decision 96/580/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards curtain walling (5) is to be incorporated into the Agreement; Whereas Commission Decision 96/581/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards geotextiles (6) is to be incorporated into the Agreement; Whereas Commission Decision 96/582/EC of 24 June 1996 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards structural sealant glazing systems and metal anchors for concrete (7) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement:  396 D 0577: Commission Decision 96/577/EC of 24 June 1996 (OJ L 254, 8.10.1996, p. 44),  396 D 0578: Commission Decision 96/578/EC of 24 June 1996 (OJ L 254, 8.10.1996, p. 49),  396 D 0579: Commission Decision 96/579/EC of 24 June 1996 (OJ L 254, 8.10.1996, p. 52),  396 D 0580: Commission Decision 96/580/EC of 24 June 1996 (OJ L 254, 8.10.1996, p. 56),  396 D 0581: Commission Decision 96/581/EC of 24 June 1996 (OJ L 254, 8.10.1996, p. 59),  396 D 0582: Commission Decision 96/582/EC of 24 June 1996 (OJ L 254, 8.10.1996, p. 62). Article 2 The texts of Decisions 96/577/EC, 96/578/EC, 96/579/EC, 96/580/EC, 96/581/EC and 96/582/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 October 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 21, 23. 1. 1997, p. 1. (2) OJ L 254, 8. 10. 1996, p. 44. (3) OJ L 254, 8. 10. 1996, p. 49. (4) OJ L 254, 8. 10. 1996, p. 52. (5) OJ L 254, 8. 10. 1996, p. 56. (6) OJ L 254, 8. 10. 1996, p. 59. (7) OJ L 254, 8. 10. 1996, p. 62.